Exhibit 10.44

 

FIRST AMENDMENT

TO

CRIIMI MAE INC. DEFERRED COMPENSATION PLAN

 

The CRIIMI MAE Inc. Deferred Compensation Plan is amended as follows effective
as of January 1, 2005:

 

1.                                       Section 10(a) entitled “Commencement of
Payment” is amended to add as the last sentence thereof the following:

 

Notwithstanding this Section 10(a) and Section 10(d), payments to a “key”
employee, as defined in Code Section 416(i) without regard to paragraph (5)
thereof, shall not be made or commence until the last business day of the second
calendar quarter after the Participant incurs a  Termination of Service other
than by reason of death.

 

2.                                       Section 10(f) entitled “Emergency
Payments” is amended to add as the last sentence thereof the following:

 

Notwithstanding the above, the term “unforeseeable emergency” shall be
interpreted consistent with any regulations or rulings promulgated under Code
Section 409A(a)(2)(B)(ii).

 

3.                                       Section 10(g) entitled “Payments
following a Change in Control” is deleted in its entirety and the following is
substituted.

 

(g)                                 Vesting following a Change in Control. 
Unless the Board shall determine otherwise at the time of the grant of a
Restricted Stock Unit, the Restricted Stock Unit (and any dividend equivalents
attributable to same) to the extent not then vested shall become one hundred
percent (100%) vested immediately prior to a Change in Control.  The grant
agreement evidencing the Restricted Stock Unit shall set forth any such
provisions.

 

4.                                       Section 11(b) is deleted in its
entirety and the following is substituted:

 

(b)                                 Except as provided otherwise in the Plan, in
the event of the liquidation or dissolution of the Company or a merger or
consolidation of the Company (a “Transaction”), each Participant shall be
entitled to receive in respect of each Share subject to any outstanding
Restricted Stock Unit upon payment, the same number and kind of stock,
securities, cash, property or other consideration that each holder of a Share
was

 

--------------------------------------------------------------------------------


 

entitled to receive in the Transaction in respect of a Share; provided, however,
that such stock, securities, cash, property, or other consideration shall remain
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Restricted Stock Unit prior to such Transaction (unless
the Restricted Stock Units have then become 100% vested under Section 10(g)).

 

5.                                       The last sentence of Section 13 is
deleted and the following sentence is substituted:

 

Notwithstanding the foregoing, to the extent set forth in the agreement
evidencing a transaction resulting in a Change in Control, or to the extent
determined by the Board in its sole discretion, all Restricted Stock Units that
are outstanding upon a Change in Control which meets the requirements of section
IV(B) of IRS Notice 2005-1, or any successor notices, regulations or rulings,
shall be cancelled, the Plan shall be terminated and each Participant will be
entitled to receive a lump sum cash payment in an amount equal to his or her
Account Balance within 12 months of the Change in Control.

 

2

--------------------------------------------------------------------------------